DETAILED ACTION
	The Amendment filed on 12/02/2022 has been entered. Claim(s) 1, 4, 8, and 13 has/have been amended and claim(s) 17-20 has/have been withdrawn. Therefore, claims 1-20 are now pending in the application.

Response to Amendment
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4 and 9, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 4, at line 4, the recitation “the footing structure functions as the floor” renders the claim indefinite because it is previously recited that the “ground…is adapted to function as [the floor]” in claim 1. Therefore, it is unclear if it is both that are adapted to function as the floor or one of the ground and footing structure, adapted to function as the floor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 12, 13, 15, and 16, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleason et al. (U.S. Patent No. 2,312,709).
As per claim 1, Gleason et al. teaches a system for renewable interment and improved body decomposition (grave lining; title), the system comprising; a vault assembly (figure 3) comprising at least one reusable vault (10; it is understood that the vault is capable of being reused) mounted on a raft (21-24); the at least one reusable vault comprising a respective removable access wall (13-bottom; figure 2), wherein the removable access wall is selectively removable from the vault to allow access for reuse (it is understood that the wall is capable of being removed to allow access for reuse); wherein the raft comprises at least one footing structure (23) adapted to underlie the at least one reusable vault (figure 4) such that the ground on which the footing structure rests is adapted to function as a floor of the reusable vault (figure 4); and a porous granular material (loose earth; col. 1, line 32) adapted to at least partially bury the at least one footing structure and at least partially surround the at least one reusable vault (col. 1, line 32) to direct oxygen-carrying fluid through and out of the vault assembly such that the growth of decomposition bacteria is supportable within the at least one reusable vault (it is understood that the loose earth is capable of directing oxygen-carrying fluid through and out of the vault assembly such that the growth of decomposition bacteria is supportable within the at least one reusable vault).
As per claim 2, Gleason et al. teaches the fluid drains through the porous granular material towards the bottom of the vault (it is understood that the fluid is capable of draining through the porous granular material towards the bottom of the vault).
As per claim 4, Gleason et al. teaches the at least one reusable vault comprises two side walls (12-vertical-top-left, 12-vertical-top-right; figure 2), a rear wall (13-top; figure 2) and a ceiling (11) which are integrally formed and define a vault receptacle (figure 1), wherein the footing structure functions as the floor (it is understood that the footing structure is capable of functioning as the floor).
As per claim 5, Gleason et al. teaches the vault and raft are wholly buried by the porous granular material (figure 2).
As per claim 6, Gleason et al. teaches the porous granular material is an engineering soil fill (it is understood that the loose earth is capable of functioning as an engineering soil fill).
As per claim 7, Gleason et al. teaches the removable access wall of the vault comprises a plurality of panels (12-horiztonal-bottom-left, 12-horiztonal-bottom-right, 13-bottom; figure 2) and at least one access means (openings between 12-horiztonal-bottom-left, 12-horiztonal-bottom-right, and 13-bottom; figure 2).
As per claim 12, Gleason et al. teaches the oxygen-carrying fluid is water (it is understood that the oxygen-carrying fluid is capable of being water from rain).
As per claim 13, Gleason et al. teaches a system for renewable interment and improved body decomposition (grave lining; title), the system comprising; a vault assembly (figure 3) comprising at least one reusable vault (10; it is understood that the vault is capable of being reused) mounted on a raft (21-24), the at least one reusable vault comprising two side walls (12) and a ceiling (11) defining a receptacle (figure 1); the at least one reusable vault further comprising at least one removable access wall (13-bottom; figure 2) to allow access to the receptacle for reuse (it is understood that the wall is capable of being removed to allow access to the receptacle for reuse); wherein the walls are supported on at least one footing (22) of the raft (figure 2), and wherein the at least one footing is retained in a predetermined position by at least one spacer (23; it is understood that the spacer is capable of keeping the at least one footing retained in a predetermined position); and wherein a porous granular material (loose earth; col. 1, line 32)  is adapted to at least partially bury the at least one footing structure and at least partially surround the at least one reusable vault (col. 1, line 32) to direct oxygen-carrying fluid through and out of the vault assembly such that the growth of decomposition bacteria is supportable within the reusable vault (it is understood that the loose earth is capable of directing oxygen-carrying fluid through and out of the vault assembly such that the growth of decomposition bacteria is supportable within the at least one reusable vault). 
As per claim 15, Gleason et al. teaches the spacers are perpendicular to the footings (figure 2); and wherein the vault further comprises a rear wall (13-top) which opposes the removable access wall (figure 2).
As per claim 16, Gleason et al. teaches the removable wall comprises a plurality of panels (12-horiztonal-bottom-left, 12-horiztonal-bottom-right, 13-bottom; figure 2).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9-11, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason et al. (U.S. Patent No. 2,312,709) in view of Brazel et al. (AU 2019203131 A1).
As per claims 3 and 14, Gleason et al. fails to disclose a plurality of reusable vaults.
 Brazel et al. discloses an above ground burial structure (title) including a plurality of reusable vaults (13; figure 1).
Therefore, from the teaching of Brazel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the grave assembly of Gleason et al. to include a plurality of reusable vaults, as taught by Brazel et al., in order to provide a greater capacity in a limited space.
As per claim 9, Gleason et al. fails to disclose the ceiling is tapered towards the rear wall to direct liquids away from the removable wall.
Brazel et al. discloses an above ground burial structure (title) wherein the ceiling is tapered towards the rear wall (at 51; figure 3) to direct liquids away from the removable wall (in the combination, it is understood that the tapered ceiling would be capable of directing liquids away from the removable wall).
Therefore, from the teaching of Brazel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the grave assembly of Gleason et al. such that the ceiling is tapered towards the rear wall to direct liquids away from the removable wall, as taught by Brazel et al., in order to prevent deterioration to the ceiling to preserve the structural integrity.
As per claim 10, Gleason et al. fails to disclose a lip is provided in the vault to mount the removable access wall.
Brazel et al. discloses an above ground burial structure (title) wherein a lip is provided in the vault to mount the removable access wall (as illustrated, a lip at 23a is provided in the vault to mount the panel 21a; figure 7).
 Therefore, from the teaching of Brazel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the grave assembly of Gleason et al. to include a lip provided in the vault to mount the removable access wall, as taught by Brazel et al., in order to precisely position the wall to facilitate assembly.
As per claim 11, Gleason et al. fails to disclose the raft elevates the vault above a natural ground level.
Brazel et al. discloses an above ground burial structure (title) wherein the raft (at 11) elevates the vault above a natural ground level (figure 1).
Therefore, from the teaching of Brazel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the grave assembly of Gleason et al. such that the raft elevates the vault above a natural ground level, as taught by Brazel et al., in order to further support the above ground structure on the soil.

Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason et al. (U.S. Patent No. 2,312,709) in view of Jazzar (U.S. Patent No. 5,081,805).
As per claim 8, Gleason et al. fails to disclose the at least one footing structure is retained in a predetermined spacing by a spacer, further comprising retaining flanges in which the footing structures are mounted.
Jazzar discloses building units (title) including at least one footing structure (31a) retained in a predetermined spacing by a spacer (71), further comprising retaining flanges in which the footing structures are mounted (as illustrated, the spacers 71 have retaining flanges [not labeled]; figure 7).
Therefore, from the teaching of Jazzar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the grave assembly of Gleason et al. such that the at least one footing structure is retained in a predetermined spacing by a spacer, further comprising retaining flanges in which the footing structures are mounted, as taught by Jazzar, in order to help place the structure in the appropriate position to facilitate assembly.

Response to Arguments
Applicant's arguments and amendments have been considered but are not persuasive. Applicant provides the argument that the “claims are directed to a reusable vault configured to promote the growth of decomposition bacteria. As such, the systems of claims 1 and 13 both require "at least one reusable vault" and "at least one removable access wall". Gleason, providing for a coffin under perpetual care, does not teach, would not require, either a reusable vault or a removable access wall. Nothing in Gleason teaches or suggests repeated access to a coffin beneath support 10. To the contrary, Gleason is explicitly directed to coffins under "perpetual care," and eliminating any need for a cemetery to access a burial site after burial”. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the argument is that Gleason is intended for a different use or re-use, however, since Gleason is capable of being used or reused structurally, then the limitation is met, even if it is not intended to be used in a certain manner.
Applicant further provides the argument that “Gleason teaches that support 10 is formed from a top 11 that is bolted to side supports 13, fixing the structure in place permanently before earth is filled around the grave and support unit … [t]hus, support 10 in Gleason is fixed in place, and not at all "selectively removable from the vault to allow access for reuse" as required by claim 1”. However, bolts are capable of being selectively removed, and even the applicant’s vault is intended to be buried (figure 6), thus, even if something is bolted and buried, it is capable of being uncovered, unbolted and reused, as claimed.
Applicant further provides the argument that secondary references “Brazel et at. and Jazzar both relate to above ground burial structures … [and] that above ground burial structures constitute a completely different field of art, with differing design considerations as compared to below ground vaults as claimed”. However, the examiner respectfully disagrees since one of ordinary skill in the art would look to burial structures of all kinds, and not only limit efforts to below ground burials.
With regards to the argument that “[t]apering of Gleason's structure 10 would not at all direct liquids away from the "removable wall", but would rather encourage movement of liquids all across the surface of the "removable wall"” the applicant restates that above-ground and below-ground burial structures cannot be combined, however, the examiner respectfully disagrees since one of ordinary skill in the art would look to burial structures of all kinds, and not only limit efforts to below ground burials. Furthermore, in the combination, the liquid would be deflected away from the removable wall 13 if the ceiling were tapered downwards.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635